Citation Nr: 0304032	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 

2.  Entitlement to an effective date earlier than October 5, 
1994, for grant of a 100 percent schedular evaluation for 
paranoid-type schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from March 1972 to 
December 1973.

The issue of an earlier effective date for a grant of a 100 
percent rating for service-connected schizophrenia came 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which awarded a 100 percent schedular evaluation 
for the veteran's service-connected paranoid-type 
schizophrenia, effective from June 6, 1997.  

In a November 2000 decision, the Board granted an earlier 
effective date of October 5, 1994, for a 100 percent rating 
for schizophrenia; however, in April 2001, the Vice Chairman 
of the Board vacated the November 2000 decision to the extent 
that it did not consider a claim for a total disability 
rating for compensation purposes based on individual 
unemployability (hereinafter referred to as TDIU) that was 
filed in February 1992.  Notwithstanding the Board's August 
8, 2001 characterization of the issue as one for an effective 
date earlier than June 6, 1997, the Board will recharacterize 
the issue as that of entitlement to an effective date earlier 
than October 5, 1994, as that much of the November 2000 Board 
decision was not vacated by the Vice Chairman of the Board.

In August 2001, the Board determined that the issue of an 
earlier effective date for a schedular 100 percent rating for 
schizophrenia was "inextricably intertwined" with the issue 
of TDIU and remanded the TDIU claim to the RO for issuance of 
a statement of the case (SOC) and for any other development 
deemed consistent with the Veterans Claims Assistance Act of 
2000 (VCAA). 

The veteran has not requested a hearing on any matter. 



FINDINGS OF FACT

1.  By rating action issued on March 25, 1992, the RO 
informed the veteran that it had denied entitlement to TDIU.

3.  The veteran submitted a notice of disagreement in April 
1992.

4.  Under a cover letter dated December 31, 2001, the RO 
issued a statement of the case (SOC) with respect to TDIU.  

5.  The veteran did not submit a substantive appeal within 60 
days from the date of mailing of the SOC nor has the veteran 
submitted a substantive appeal since that time.

6.  The veteran was notified of the pertinent laws and 
regulations governing the requirements for a timely 
substantive appeal and was invited to submit argument or 
evidence on the matter.

7.  In April 1993, the Board denied a rating in excess of 50 
percent for the veteran's service-connected schizophrenia.  
The veteran and her representative were provided copies of 
the decision.  

8.  The RO received the veteran's claim for an increased 
rating on August 30, 1993. 

9.  No evidence of an increase in disability dated from 
August 30, 1992 to August 29, 1993 has been submitted. 


CONCLUSIONS OF LAW

1.  The substantive appeal for TDIU was not timely.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (2002).

2.  An effective date of August 30, 1993, is warranted for 
the award of a 100 percent schedular evaluation for the 
veteran's paranoid-type schizophrenia.  38 U.S.C.A. §§ 5107, 
5110 (West 1991& Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

Appellate review of an RO decision is initiated by submitting 
an NOD with the RO and is completed by filing a Substantive 
Appeal after the RO has issued an SOC.  38 U.S.C.A § 7105(a).  
The Substantive Appeal must be filed within one year after 
the RO mails a notification of its adverse decision or within 
sixty days after the RO mails the SOC, whichever period ends 
later.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(b) 
(2002); Fenderson v. West, 12 Vet. App. 119, 129 (1999).  The 
time period for filing a Substantive Appeal may be extended 
for a reasonable period where the claimant files a request 
and demonstrates good cause.  38 U.S.C.A. § 7105(d)(3).  
However, the request for an extension must be in writing and 
must be filed prior to the expiration of the time limit for 
filing a Substantive Appeal.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993) (holding that the appellant had not filed a timely 
Substantive Appeal, and the appellant was not entitled to an 
extension of time because he had not filed a written request 
prior to the expiration of the time period); see also 38 
C.F.R. § 20.303 (2002). 

If an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal.  This is not a matter within the Board's discretion.  
As noted above, the timeliness standards for filing appeals 
are prescribed by law.  Under the provisions of 38 U.S.C.A. 
§ 7108, if there is a failure to meet those standards, "An 
application for review on appeal shall not be entertained."  
In the absence of a timely substantive appeal the proper 
action for the Board is to dismiss the claim.  Roy, supra.

In this matter, in August 2001, the Board remanded the TDIU 
claim to the RO for issuance of a statement of the case 
(SOC).  The Board's remand clearly noted that the veteran and 
her representative must file a substantive appeal if she 
desired appellate review of that claim.  

On December 31, 2001, the RO issued an SOC which discussed 
the denial of TDIU.  
Along with the SOC, the RO sent to the veteran a VA Form 9, 
Substantive Appeal, and instructions for completing and 
returning the VA Form 9 to the RO within 60 days.  The claims 
file does not reflect that the veteran returned the VA Form 9 
or any other communication that could be construed to be a 
substantive appeal within the 60 day time limit, which 
expired Friday, March 1, 2002.  The veteran's representative 
did submit a VA Form 646; however that form, which does not 
bear a date stamp, is dated May 4, 2002, thus it cannot be 
accepted as a timely substantive appeal.  Moreover, the 
veteran later sent a letter to the RO indicating a desire for 
a 1973 effective date, that letter was received on July 24, 
2002, which is well beyond March 1, 2002.  See 38 C.F.R. 
§§ 20.302, 20. 304 (as amended by 66 Fed. Reg. 50,318-19).  
Moreover, no request for a time extension or additional 
evidence was received within the 60-day time limit that could 
extend the time limit beyond 60 days.  See VAOPGCPREC 9-97.  

In a November 2002 letter, the Board notified the veteran 
that no timely substantive appeal had been received.  The 
Board offered her an opportunity to submit evidence and/or 
argument on the matter and allowed her 60 days for that 
purpose.  No evidence or argument was received.  Thus, having 
afforded the veteran appropriate notice, the Board must now 
find that no timely substantive appeal was received.  The 
appeal for TDIU therefore is dismissed.  





II.  Earlier Effective Date

A.  Factual Background

A May 15, 1990 VA clinical report notes that the veteran was 
alert, calm, clear, coherent, with somewhat dull affect and 
defective insight and judgment.  The clinical report notes 
that the current psychiatric goal was the control of her 
"active psychotic symptoms".  In October 1990, she again 
was described as being alert, calm, clear, and coherent, but 
she had a concrete thinking process, her affect was dull, and 
her insight and judgment were defective.

In a February 1991 rating decision, the RO determined that 
the veteran's schizophrenia warranted a 50 percent rating.  
Both the veteran and her representative were provided notice 
of that decision.  That decision reflects that schizophrenia 
is the veteran's only service-connected disability. 

On January 16, 1992, the RO received a letter from the 
veteran wherein she reported that she was unable to work and 
that she felt that she was entitled to a 100 percent 
disability rating.  She mentioned health problems due to non-
service-connected disabilities.  

On February 27, 1992, the RO received a formal application 
for TDIU (VA Form 21-8940) completed by the veteran.  On that 
form, the veteran claimed that she had last worked in 1979.

In March 1992, the RO received duplicate copies of reports 
that had been submitted in February 1990.  These reports note 
VA hospitalization in September 1989 for a possible suicide 
attempt.  During hospitalization, the veteran denied further 
suicidal ideation, but reported that she wanted to kill her 
husband and her doctor.  

In March 1992, the RO also received other VA reports of 
ongoing mental health therapy during 1990 and 1991.  Two 
March 1990 reports note adequate coping skills but difficulty 
sleeping.  A November 1991 report notes inadequate coping 
skills.  

In April 1993, the Board denied an increased rating above 50 
percent for schizophrenia.  In that decision, the Board 
considered no medical evidence dated later than December 
1991.  

On a VA Form 21-4138 date stamped on August 30, 1993, the 
veteran reported that she desired increased benefits and was 
unable to work. 

In September 1993, the RO received VA outpatient treatment 
reports dated in 1992 and 1993.  Some reports note that the 
veteran received Prolixin(r) injections every three weeks.  A 
September 1, 1992 report notes that the veteran was in 
excellent condition.  She slept well, which she attributed to 
her Prolixin(r) dosage.  Later dated reports from 1992 to 1994 
reflect no significant disability.  As an example, an August 
1994 report notes that she was doing OK, had no problems, her 
affect was good, and she was neatly dressed. 

The veteran was hospitalized by VA on October 5, 1994, 
because of reported stress in her home situation.  She had 
reported that she might harm her sister, who lived with her.  
The report notes that the veteran was probably unemployable 
because of chronic mental illness, emotional instability, and 
inability to tolerate any level of stress, although she was 
competent to manage her own affairs.  

The veteran underwent a VA mental disorders compensation and 
pension examination in April 1995.  The examiner felt that 
the veteran was at risk for decompensation because of stress.  
The examiner felt that any job stress would trigger 
decompensation.  Her disability was felt to be moderate to 
severe.  

In September 1997, the veteran reported that she was no 
longer able to work.  She reported brain damage, thyroid 
problems, diabetes, and a bleeding ulcer, among others.  

In December 1997, the RO assigned a 100 percent rating for 
schizophrenia effective from June 6, 1997.  Subsequently, in 
December 1997, the veteran reported that she had not worked 
since 1979 or 1980, was taking Prolixin(r) shots, and that she 
had been sick for a long time.  

In January 1998, the veteran submitted a notice of 
disagreement concerning the effective date assigned.  In 
September 1998, the veteran's representative argued for an 
effective dated of September 1, 1993.  

In February 2000, the Board remanded the case to obtain 
additional VA treatment records and to readjudicate the 
claim.  

A VA hospital report reflects inpatient status from March 20, 
1997 to April 3, 1997 for delusional behavior.  She thought 
that her mother was stealing from her and she had threatened 
to kill her mother.  The report notes that she was discharged 
with a prescription for Thorazine and that "She continues to 
be totally disabled from any type of employment".

In August 2000, the veteran reported that although she 
received 100 percent disability from VA, she did not receive 
any Social Security Administration (SSA) benefits.  

In November 2000, the Board granted an effective date of 
October 5, 1994, for a 100 percent schedular evaluation for 
schizophrenia based on a VA hospitalization report that shows 
admittance to the hospital for schizophrenia on that date.  

In February 2001, the veteran's representative submitted a 
motion for reconsideration of the November 2000 Board 
decision.  

In April 2001, a Deputy Vice Chairman of the Board granted 
the veteran's motion for reconsideration of the November 2000 
Board decision and vacated the November 2000 Board decision 
to the extent that it did not consider the veteran's February 
1992 claim for TDIU.  

In August 2001, the Board remanded the case to the RO for 
issuance of an SOC on the denial of TDIU. 

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a veteran in the development of a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
earlier effective date, and that the requirements of the VCAA 
have been satisfied.  See also See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board must determine, from the above evidence, whether 
there is a basis to assign an effective date earlier than 
October 5, 1994, for a grant of a 100 percent rating for 
schizophrenia.

According to 38 C.F.R. § 3.400(o) (2002), where the issue is 
an increased disability rating, except as provided in 
paragraph (o)(2) of this section and § 3.401(b), the date of 
receipt of the claim or date entitlement arose, whichever is 
later, will be the effective date of an award.  However, 
paragraph (o)(2) contains an exception to this rule that is 
very important in this case.  Paragraph (o)(2) states that 
for disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the date 
of receipt of claim.  See 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o)(2) (2002). 

An April 1993 Board decision denied an increased rating above 
50 percent for schizophrenia.  A claim of clear and 
unmistakable error (CUE) in that decision was resolved by a 
motion for reconsideration granted by the Vice Chairman of 
the Board, which offered the veteran an opportunity to 
perfect an appeal for TDIU, which the Board had referred back 
in its April 1993 decision.  The April 1993 Board decision is 
final with respect to the evidence before it at that time.  
Any effective date assigned herein can be no earlier than the 
April 1993 Board decision unless evidence, not considered by 
the Board in April 1993, reflects that a worsening of the 
condition occurred within a year of the date of veteran's 
claim for an increased rating submitted in August 1993.  The 
Board will therefore focus on the evidence dated from August 
1992 forward.  
 
Looking at the VA clinical records and the statements made by 
the veteran dated from August 1992, the Board does not find 
medical evidence of an increase in severity of schizophrenia.  
The clinical records dated between August 1992 and August 
1993 reflect few symptoms of mental impairment.  Therefore, 
in this case, the Board does not find evidence from which it 
is factually ascertainable that an increase in severity 
occurred within the one year period prior to the date that 
the veteran submitted a claim for an increased rating.  That 
her schizophrenia had worsened is established by the hospital 
admission on October 5, 1994.  In hindsight, the hospital 
report may be viewed as medical confirmation of the veteran's 
August 1993 (and subsequent) reports that her condition had 
worsened.  Resolving reasonable doubt in the veteran's favor, 
the August 1993 letter may be viewed as the first factual 
indication that an increase had occurred.  Thus, the Board 
grants an effective date of August 30, 1993, for the 100 
percent evaluation for schizophrenia.  








ORDER

1.  The appeal for TDIU is dismissed.

2.  Entitlement to an effective date of August 30, 1993, for 
grant of a 100 percent schedular evaluation for paranoid-type 
schizophrenia, is granted.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

